DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with KENNETH SHURTZ on 1/25/2021 and 2/10/2020.

The application has been amended as follows: 

8. (Currently Amended) The system of [[any of]] claim 1, wherein the housing of the steerable endoscope further comprises one or more steering magnets, and the external controller comprises one or more controlling magnets on a platform that is moveable so as to adjust the pitch, roll, and height of the platform in relation to the external controller base.
10. (Currently Amended) The system of [[any of]] claim 4, wherein the anchoring magnet, the steering magnet(s), and the controlling magnet(s) are permanent magnets.
26. (Currently Amended) A wireless steerable endoscope comprising: a base having an anchoring magnet for securing to an inner surface of a body cavity, wherein the base is configured for gliding across the inner surface of the body cavity and the anchoring [[magnetic]] magnet being of sufficient strength to anchor the wirelessly steerable endoscope in a desired location when magnetically coupled with one or more controlling magnetics in an external controller such that moving the external controller along the surface of the patient while Page 6 of 15Appl. No. 16/071,443magnetically coupled with the endoscope within the body cavity moves the base to the desired location within the body cavity; an optical imaging 


Allowable Subject Matter
Claims 1-22, 25, 26 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p; Sa 10a-2p (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795